Matter of Falzone v RBS Citizens Bank, N.A. (2017 NY Slip Op 00303)





Matter of Falzone v RBS Citizens Bank, N.A.


2017 NY Slip Op 00303


Decided on January 18, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 18, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2015-11504
 (Index No. 9480/15)

[*1]In the Matter of Brian K. Falzone, appellant,
vRBS Citizens Bank, N.A., et al., respondents.


Brian K. Falzone, Brooklyn, NY, appellant pro se.
Eckert Seamans Cherin & Mellott, LLC, White Plains, NY (Kelly Robreno Koster and Riyaz G. Bhimani of counsel), for respondents.

DECISION & ORDER
In a proceeding, in effect, pursuant to CPLR 3102(c) to obtain pre-action disclosure, the petitioner appeals from an order of the Supreme Court, Kings County (Baily-Schiffman, J.), dated September 10, 2015, which denied the petition and dismissed the proceeding.
ORDERED that the order is affirmed, with costs.
The Supreme Court properly denied the petition, in effect, pursuant to CPLR 3102(c) to obtain pre-action disclosure, and dismissed the proceeding. The petitioner has not demonstrated facts which fairly indicate that he has some cause of action against the respondents which warrants pre-action disclosure (see Matter of Konig v CSC Holdings, LLC, 112 AD3d 934, 935; Matter of Scattoreggio v Cablevision Sys. Corp., 203 AD2d 468).
The petitioner's remaining contentions are without merit.
DILLON, J.P., HALL, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court